Case 18-62370-wlh       Doc 69     Filed 12/11/20 Entered 12/11/20 09:35:19             Desc Main
                                   Document      Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                           :           CASE NO. 18-62370-WLH
                                                 :
CONNIE SANDERS,                                  :           CHAPTER        7
                                                 :
         Debtor.                                 :

         NOTICE OF PLEADING, DEADLINE TO OBJECT, AND FOR HEARING

         PLEASE TAKE NOTICE that on December 11, 2020, S. Gregory Hays, as Chapter 7

Trustee (the “Trustee”) for the bankruptcy estate (the “Bankruptcy Estate”) of Connie Sanders

(“Debtor”), filed a Motion for Order Authorizing Settlement under Rule 9019 of the Federal Rules

of Bankruptcy Procedure [Doc. No. 68] (the “Motion”) and related papers with the Court, seeking

an order, among other things, approving a settlement agreement (the “Settlement Agreement”)

between Trustee; Debtor; Deene J. Sanders (“Mr. Sanders”); S&S Commercial Contractors, Inc.

(“S&S); 21st Century Enterprises, Inc. (“21st Century”); CD Sanders Enterprises, Ltd. (“CD

Sanders”); Sanders Enterprises Inc. (“Sanders Inc.” and with Mr. Sanders, Debtor, S&S, 21st

Century, and CD Sanders, the “Sanders Parties”); King III SBW, LLC (“King III”); Mighty Oak

Group, LLC (“Mighty Oak”); KMMP Homes, LLC (“KMMP”); William Brannen, Jr. (“Mr.

Brannen”); and Kathy Pecora (“Ms. Pecora” and with King III, Mighty Oak, KMMP, and Mr.

Brannen, the “Cobb County Parties”; and with Trustee, Mr. Sanders, Debtor, S&S, 21st Century,

CD Sanders, Sanders Inc., King III, Mighty Oak, KMMP, and Mr. Brannen, the “Parties”) related

to certain Disputes1 regarding $450,000.00 that is in the registry of the Superior Court of Cobb

County, State of Georgia related to certain lawsuit pending in that court (Civil Action File No. 15-



1
      Capitalized terms not defined in this notice shall have the meanings ascribed to them in
the Motion.
15939151v1
Case 18-62370-wlh        Doc 69    Filed 12/11/20 Entered 12/11/20 09:35:19             Desc Main
                                   Document      Page 2 of 4



1-1531) (the “Cobb County Lawsuit”) and the avoidability of a certain Assignment by S&S to

CD Sanders. More particularly, under the terms of the Settlement Agreement, inter alia,2 After

the Settlement Approval Order becomes final, Mr. Sanders shall pay a total of $24,500.00 (the

“$24,500.00 Settlement Funds”) in good funds to Trustee. In addition, with ten (10) business

days of the Settlement Approval Order becoming a final order, Trustee, Mr. Sanders, S&S, Mr.

Brannen, King III, Mighty Oak, and any other Party deemed necessary, shall file a motion in the

Cobb County Lawsuit, requesting that the Superior Court of Cobb County enter an order directing

the Clerk of Court for the Superior Court of Cobb County to distribute the Registry Funds, as

follows: (a) $25,500.00 of the Registry Funds shall be paid to Trustee for the benefit of the

Bankruptcy Estate (the “$25,500.00 Registry Funds”) (For the avoidance of doubt, the Parties

stipulate and agree that the $25,500.00 Registry Funds shall be free and clear of any liens, claims,

or interests, including any exemption asserted by or on behalf of Debtor, and be available for

Trustee to distribute in accordance with the Bankruptcy Code); and (b) the Remaining Registry

Funds, in the approximate amount of $424,500.00, shall be paid to Mighty Oak, King III, Mr.

Brannen, and Ms. Pecora to be divided as Mighty Oak, King III, Mr. Brannen, and Ms. Pecora

deem appropriate. Finally, the Parties grant broad and general releases to one another; provided,

however, that neither the Bankruptcy Estate nor Trustee is providing Debtor a release. The exact

terms of the Settlement Agreement are set forth in Exhibit “A” to the Motion.

         Pursuant to General Order No. 24-2018, the Court may consider this matter without further

notice or a hearing if no party in interest files a response or objection within twenty-one (21) days



2
       The following is a summary of the Settlement Agreement and is not intended to be
comprehensive. To the extent that anything in this summary is contrary to the terms of the
Settlement Agreement, the Settlement Agreement controls.

15939151v1
Case 18-62370-wlh         Doc 69     Filed 12/11/20 Entered 12/11/20 09:35:19                Desc Main
                                     Document      Page 3 of 4



from the date of service of this notice. If you object to the relief requested in the Motion, you must

timely file your objection with the Bankruptcy Clerk at: Bankruptcy Clerk, U.S. Bankruptcy

Court, Suite 1340, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303, and serve a copy on the

Trustee's attorney, Michael J. Bargar, Arnall Golden Gregory LLP, 171 17th Street, NW, Suite 2100,

Atlanta, Georgia 30363, and any other appropriate persons by the objection deadline. The response

or objection must explain your position and be actually received by the Bankruptcy Clerk within the

required time.

         A hearing on the Motion has been scheduled for January 21, 2021 at 10:30 a.m., in

Courtroom 1403, United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia. If an

objection or response is timely filed and served, the hearing will proceed as scheduled. If you do

not file a response or objection within the time permitted, the Court may grant the relief

requested without further notice or hearing provided that an order approving the relief requested is

entered at least one business day prior to the scheduled hearing. If no objection is timely filed, but no

order is entered granting the relief requested at least one business day prior to the hearing, the hearing

will be held at the time and place as scheduled.

         Given the current public health crisis, hearings may be telephonic only. Please check the

“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top

of the GANB Website prior to the hearing for instructions on whether to appear in person or by

phone.”

         Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,

you may wish to consult one.



15939151v1
Case 18-62370-wlh      Doc 69     Filed 12/11/20 Entered 12/11/20 09:35:19   Desc Main
                                  Document      Page 4 of 4



         Dated: December 11, 2020.
                                          ARNALL GOLDEN GREGORY LLP
                                          Attorneys for Trustee

                                          By:   /s/ Michael J. Bargar
171 17th Street, NW, Suite 2100                 Michael J. Bargar
Atlanta, GA 30363                               Georgia Bar No. 645709
404.873-7031                                    michael.bargar@agg.com




15939151v1
